Citation Nr: 1626847	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-34 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinnitus.  

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

3.  Entitlement to a rating in excess of 60 percent for residuals of prostate cancer.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1968 to December 1972.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied a rating in excess of 10 percent for tinnitus, a rating in excess of 20 percent for diabetes mellitus, a rating in excess of 60 percent for residuals of prostate cancer, and TDIU.

In connection with his appeal, the appellant requested a videoconference hearing before a Veterans Law Judge.  In an October 2015 statement, however, the appellant withdrew his hearing request and asked that the Board proceed with consideration of his appeal.  

Since the RO last considered the issues on appeal in the September 2014 Statement of the Case, a large amount of additional evidence has been associated with the record, to include approximately 250 pages of VA clinical records and a May 2015 Vocational Assessment submitted by the appellant's attorney.  The record currently available to the Board does not contain a waiver of initial RO consideration of this additional evidence.  Nevertheless, because the appellant's appeal was certified after February 2, 2013, absent an express request from the appellant, the Board is able to proceed with consideration of this evidence in the first instance.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial Agency of Jurisdiction (AOJ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

A review of the record also shows that, in a March 2016 rating decision, the RO denied service connection for chronic obstructive pulmonary disease (COPD).  Although the appellant submitted a notice of disagreement with the RO's decision in April 2016, he subsequently indicated that he wished to withdraw it.  See April 21, 2016 Report of General Information; April 29, 2016 Statement in Support of Claim; and May 5, 2016 Statement in Support of Claim.  Under these circumstances, this issue is not before the Board.  Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the veteran indicates that consideration of that issue should cease).

In June 2016, the Board granted the appellant's request to advance his case on the docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating in excess of 20 percent for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The appellant's service-connected tinnitus has been assigned a 10 percent disability rating, which is the maximum rating authorized under the applicable schedular criteria.

2.  The appellant's service-connected tinnitus symptoms are fully contemplated by the schedular rating criteria, and there is nothing in the record to suggest, nor has the appellant contended, that his disability picture is so exceptional or unusual such that the regular schedular standards are inadequate. 

3.  The appellant's prostate cancer is in remission, and his residuals of prostate cancer are already assigned the maximum schedular rating available for voiding dysfunction.  He does not have renal dysfunction.  

4.  The symptoms associated with the residuals of the appellant's prostate cancer are fully contemplated by the schedular rating criteria, and there is nothing in the record to suggest, nor has the appellant contended, that his disability picture is so exceptional or unusual such that the regular schedular standards are inadequate. 

5.  Service connection is currently in effect for the following disabilities:  residuals of prostate cancer, rated as 60 percent disabling; ischemic heart disease, rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and impotency, rated as zero percent disabling.  The appellant's combined disability rating is 80 percent.  

6.  The evidence is in equipoise as to whether the appellant's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2015).

2.  The criteria for a rating in excess of 60 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2015).

3.  Affording the appellant the benefit of the doubt, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In an October 2012 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claims and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The letter included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).  Both the appellant and his attorney have responded that they have no further evidence or argument to submit.  See e.g. Letter from appellant's attorney received June 6, 2016.  The appellant has also been afforded a VA medical examination in connection with his claims, and there has been no allegation that they are indadequate.  38 C.F.R. § 3.159(c)(4) (2015).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.  


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A.
 § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.  Tinnitus

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, recurrent tinnitus warrants a maximum 10 percent rating.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (holding that 38 C.F.R. § 4.25(b) and Diagnostic Code 6260 limits a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral).

The appellant's service-connected tinnitus has been assigned the maximum schedular rating available.  38 C.F.R. §4.87, Diagnostic Code 6260.  There is no legal basis upon which to award a higher schedular disability rating, and the appellant's attorney has submitted no evidence or argument with respect to this issue.  


II.  Residuals of Prostate Cancer

Pursuant to 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528, absent evidence of a local reoccurrence or metastasis following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, prostate cancer is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

In this case, the clinical record consistently shows that the appellant underwent a successful radical retropubic prostatectomy in May 2006.  Since that time, his prostate cancer has been in remission with no recurrence or metastasis.  Neither he nor his attorney has contended otherwise.  

The clinical record further shows that the appellant's prostate cancer residuals are predominately manifested by voiding dysfunction and erectile dysfunction.  (The appellant has been assigned a separate rating for impotence and is in receipt of special monthly compensation based on the loss of use of a creative organ.  That matter is not at issue here).  With respect to the appellant's voiding dysfunction, the record shows that, at a VA medical examination in July 2012, the appellant claimed that since his last evaluation, he had had an increase in urinary frequency and incontinence and was now using six pads daily.  He further reported nocturia three times nightly and daytime voiding at intervals between one and two hours.  The examiner noted that the appellant also had erectile dysfunction as a result of his prostate cancer, but exhibited no other residual conditions or complications of prostate cancer or treatment therefor.  

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  The appellant's disability is currently evaluated as urine leakage, and a 60 percent rating has been assigned.  A 60 percent rating contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  This is the maximum rating available for voiding dysfunction, and there is no legal basis upon which to award a higher schedular rating for that disability.  

Moreover, there is no indication that the Veteran has any renal dysfunction.  In fact, the December and 2001 and July 2012 VA examiners indicated that the Veteran had voiding dysfunction and erectile dysfunction, but found that there were no other residual conditions and/or complications due to prostate cancer or the treatment for prostate cancer.

The Board also finds that an increased evaluation cannot be assigned pursuant to other potentially applicable diagnostic codes.  However, even if the Veteran had urinary tract infections, the maximum rating is only 30 percent.  Moreover, service connection has already been granted for erectile dysfunction, and he has been awarded special monthly compensation based on the loss of use of a creative organ.  Accordingly, the Board finds that an increased evaluation is not warranted under any of the diagnostic code at any point during the appeal period.





III.  Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's residuals of prostate cancer and tinnitus are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including urinary frequency, the wearing of absorbent materials, and ringing in his ears.  Moreover, as noted above, the Veteran is separately service-connected for erectile dysfunction.  As such, it cannot be said that the available schedular evaluations for these disabilities are inadequate. 


 Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected residuals of prostate cancer under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal." Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record"). Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected residuals of prostate cancer and tinnitus under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218   (1995); Thun, supra.


IV.  TDIU

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2015).

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2015).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

VA shall consider all information and lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  38 U.S.C.A. § 5107(b) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Applying the criteria set forth above to the facts in this case, and affording the appellant the benefit of the doubt, the Board finds that the evidence supports the assignment of a a total rating based on individual unemployability due to service-connected disability (TDIU).

The record on appeal establishes that service connection is currently in effect for the following disabilities:  residuals of prostate cancer, rated as 60 percent disabling; ischemic heart disease, rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and impotency, rated as zero percent disabling.  The appellant's combined disability rating is 80 percent.  Thus, he meets the schedular criteria for TDIU.  Accordingly, the remaining question is whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  

Upon consideration of the record in its entirety, the Board finds that the appellant's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

On his application for TDIU, the appellant reported that he last worked as a machinist in 2009.  He indicated that he had a high school degree, but no other education, training or work experience.  He claimed that he was unable to work due to his service-connected disabilities, particularly prostate cancer residuals and diabetes mellitus.

A review of the evidence of record reflects that, following his separation from service, the appellant was employed by a railroad as a cook and mechanic from 1977 to 1989.  The appellant was thereafter incarcerated following a conviction for rape of a minor child involving incest.  After his release, the appellant was a self-employed machinist and tanning bed and video store owner until becoming unemployed in 2010.  See e.g. February 2012 VA psychiatric examination.  

In a June 2014 opinion, a VA physician indicated that, after examining the appellant and reviewing the record, it was her opinion that the appellant's prostate cancer with urinary incontinence would prevent physical employment requiring activities such as pushing/pulling and lifting/carrying, but that none of his service-connected disabilities would prevent sedentary employment as long as he was in an environment where he could take frequent breaks and change his position as needed.  

The record also contains a May 2015 vocational assessment submitted by the appellant's attorney.  The vocational evaluator noted that the appellant's employment history included self-employment in the video rental business and as a machinist.  He possessed a high school degree.  After evaluating the record, the vocational evaluator concluded that the appellant was unable to secure, follow, or maintain substantially gainful sedentary employment as a result of his service-connected urinary incontinence, diabetes mellitus, and tinnitus.  She noted that the appellant was required to use the bathroom excessively due to his prostate cancer residuals.  Specifically, she noted that clinical records documented urinary urgency on a two to three hour basis and that the appellant himself had reported using the restroom seven to eight times daily in an eight hour work day.  Physical activity and coughing and sneezing also resulted in incontinence.  She further noted that substantially gainful sedentary work in a competitive marked required the ability to sit for six hours and stand or walk for at least two hours and that the employee must maintain the expected pace and production required by an employer and do so with minimal absences or breaks from work.  The vocational evaluator indicated that the appellant's required use of the bathroom would likely interrupt his ability to perform every day work-related tasks, effectively interact with customers and co-workers, and meet the pace and production demands of an employer in a competitive work environment.  She concluded with a high degree of certainty that the appellant is unable to secure, follow, or maintain a substantially gainful occupation as a result of his service-connected disabilities.  

As set forth above, the record contains conflicting medical evidence.  The vocational evaluator has stated that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected urinary dysfunction, diabetes mellitus, and tinnitus.  On the other hand, the VA examiner concluded that the appellant's service-connected disabilities did not render him unable to secure and maintain substantially gainful sedentary employment.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) held that the rules on expert witness testimony delineated in the Federal Rules of Evidence provide "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence."  Nieves-Rodriguez, 22 Vet. App. at 302.  After carefully considering both opinions in light of these factors, the Board finds that the evidence is in equipoise.  Both opinions at issue were provided by individuals who have the expertise necessary to opine on the matter at issue in this case.  Additionally, each had the benefit of reviewing the pertinent evidence of record regarding the severity of the appellant's service-connected disabilities, as well as his level of education and previous work experience.  Thus, the Board is unable to assign one opinion more probative weight.

As indicated previously, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made here.  Thus, the Board finds that the evidence of record is at least in equipoise and therefore sufficient to establish that the appellant's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

ORDER

A rating in excess of 10 percent for tinnitus is denied.

A rating in excess of 60 percent for residuals of prostate cancer is denied.  

Entitlement to TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

After reviewing the record, the Board finds that, given the applicable rating criteria, additional evidentiary development is necessary with respect to the remaining issue of entitlement to a rating in excess of 20 percent for diabetes mellitus.  In this regard, the record currently available to the Board is unclear as to whether the appellant uses insulin to control his blood sugar.  Although clinical records clearly indicate that he has not been prescribed insulin, there is some indication that the appellant uses his girlfriend's insulin to control his blood sugar.  See e.g. VA clinical record of January 7, 2015.  In addition, the Board notes that the record is unclear as to whether the appellant's diabetes mellitus requires him to regulate his activities.  See e.g. April 2012 VA medical examination report versus VA clinical records dated to January 2016 repeatedly noting that the appellant has been encouraged to engage in a program of physical activity.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2012) (setting forth criteria for evaluating diabetes mellitus).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his diabetes mellitus. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including records dated from January 2016 to the present.

2.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his diabetes mellitus.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner should indicate whether the Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities. I n discussing the regulation of activities, the examiner should state whether the Veteran's occupational and recreational activities must be restricted due to his diabetes mellitus. The examiner should also indicate whether there have been any episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

In addition, the examiner should identify and describe all complications of the Veteran's diabetes mellitus. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the record should be reviewed by the AOJ in its entirety.  If the benefits sought are not granted, the appellant and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


